Examiner’s Comments
A corrected Notice of Allowability is being issued to indicate that Applicant has not made a claim for foreign priority.  In the Non-Final Office Action mailed on December 7, 2021, Examiner mistakenly checked box 12(a)(1) on the PTO-37 form for acknowledgement of foreign priority and indicated in the Office Action on p3 that foreign priority papers have been received by the Office.  A corrected PTO-37, attached here, does not indicate that foreign priority is being claimed. 
The Bibliographic Data sheet mailed with the Notice of Allowance on August 3 also indicates that no foreign priority is being claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        August 10, 2022